PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rauf, Azhar
Application No. 15/405,493
Filed: 13 Jan 2017
For: Wine Preserving and Storing Device

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed February 13, 2021.  

The petition under 37 CFR 1.137(a) is DISMISSED.

On April 9, 2018, the Office mailed a final Office action, which set a shortened statutory period for reply of three months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.137(a). Accordingly, the application became abandoned on July 10, 2018. On November 6, 2018, the Office mailed a Notice of Abandonment.  On February 13, 2021, applicant filed the present petition to revive the application.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not satisfy requirements (1) and (3) above. 

As to requirement (1), applicant filed a proposed amendment under 37 CFR 1.116 on February 13, 2021, as the required reply to the final rejection. The Office of Petitions routed the application to the examiner to determine whether the proposed amendment places the application in condition for allowance prior to granting the petition to revive. See MPEP 711.03(c)(II)(A)(4)(b). The examiner reviewed the amendment after final submitted with the petition and issued an Advisory Action (see attached). The Advisory Action indicates the reply filed February 13, 2021, fails to place this application in condition for allowance. The Office notes that a response to a final Office action may be entered if it places the application in condition for allowance. It is clear from 37 CFR 1.116 that abandonment of an application is not place the above-identified application in condition for allowance, applicant has not met the reply requirement for revival of an abandoned application.

As to requirement (3), the petition does not satisfy 37 CFR 1.137(b)(4). The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, petitioner submitted the required statement of unintentional delay (i.e., “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional”). However, this petition to revive under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. Therefore, applicant is required to provide a signed statement containing sufficient information of the facts and circumstances surrounding the delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

MPEP 711.03(c) states that there are three periods to be considered during the evaluation of a petition under 37 CFR 1.137: 

(A) the delay in reply that originally resulted in the abandonment;
(B) the delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and
(C) the delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application. 

Accordingly, applicant must discuss the first period of delay in filing a reply that originally resulted in the abandonment. In particular, applicant must explain when and how applicant and/or the patent practitioner discovered the application was abandoned for failure to file a timely reply to the final Office action mailed April 9, 2018. Additionally, applicant must provide the facts and circumstances with regard to the second period of delay from when applicant discovered the application was abandoned until the filing of the initial petition under 37 CFR 1.137(a).

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” or the appropriate petition form. This is not a final agency action within the meaning of 5 U.S.C. § 704. Any renewed petition under 37 CFR 1.137(a) must include a statement in support of a conclusion that the entire period of delay is unintentional as described. No further petition fee is required.

Further correspondence with respect to this matter should be delivered using one of the following methods:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET          

Enclosure:  Copy of Advisory Action                                                                                                                                                                                          





    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).